Citation Nr: 0823824	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  07-28 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Service connection for right shoulder disability claimed as 
secondary to the service connected disability of residuals of 
rupture, lateral support ligaments, right ankle, with marked 
instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2006 rating decision in which the RO denied the 
veteran's claim for service connection for right shoulder 
disability as secondary to the service connected disability 
of residuals of rupture, lateral support ligaments, right 
ankle, with marked instability.  The veteran filed a notice 
of disagreement (NOD) in November 2006.  A statement of the 
case (SOC) was issued in August 2007, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in September 2007.

In April 2008 the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing) and the transcript is of record.  

In June 2008, undersigned Veterans Law Judge granted the 
motion of the veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The right shoulder disability has not been shown by 
competent medical evidence to have been proximately caused or 
aggravated by the service connected right ankle disability.

3.  Right shoulder disability, including arthritis, was not 
shown in service or for at least one-year thereafter, and 
there is no competent evidence of a nexus between the 
veteran's current right shoulder disability and his military 
service.


CONCLUSION OF LAW

A right shoulder disability was not the result of or 
aggravated by the service connected right ankle disability, 
it was not incurred in or aggravated by service, nor may 
arthritis be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2007).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 200) (codified at 38 
U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 51077, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-complaint notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini, 18 Vet. App. At 112.  see also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an October 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for right shoulder disability as secondary to the 
service connected disability of residuals of rupture, lateral 
support ligaments, right ankle, with marked instability.  In 
the December 2005 VCAA pre-rating letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for direct 
service connection for right shoulder disability.  Both 
letters informed the veteran of what information and evidence 
must be submitted by the appellant and what information and 
evidence would be obtained by VA.  Both letters also 
specifically informed the veteran to submit any evidence in 
his possession pertinent to the claim on appeal consistent 
with Pelegrini and the version of 38 C.F.R. § 3.139 then in 
effect.  

Subsequently, a March 2006 pre-rating letter provided the 
veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the October 2005, 
December 2005 and the March 2006 letters, the May 2006 RO 
rating decision reflects the initial adjudication of the 
claim.  Hence, the VCAA letters clearly meet Pelegrini's 
content of notice requirements, as well as the VCAA's timing 
of notice requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of VA and private 
treatment records.  Also of record and considered in 
connection with the appeal are hearing transcripts, and 
various written statements provided by the veteran and his 
representative, on his behalf.  Moreover, there is no 
indication that further RO action to satisfy the duty to 
assist in connection with this claim is needed.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534 549 (Fed. Cir. 1998).  

II.  Analysis

Even though the veteran has not claimed service connection on 
a direct basis, when determining service connection, all 
theories of entitlement must be considered.  Szemraj v. 
Principi, 357 F. 3d 1370, 1371 (Fed. Cir. 2004); see also 
Roberson v. principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
The Board also observes that the RO considered the claim on a 
direct basis as well as secondary theories.  As reflected in 
the May 2006 RO decision the RO and the August 2007 SOC the 
decision review officer (DRO) considered direct and secondary 
service-connection for the right shoulder disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 
 
The Allen Court held that the term "disability" as used in 
38 U.S.C.A. § 1110 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen at 448. 
 
During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.310(a) were amended effective October 10, 2006.  
71 Fed. Reg. 52, 744-7 (September 17, 2006).  The amendments 
have no bearing on this case, because there is no claim or 
evidence that a service-connected disability aggravated the 
claimed condition.  Instead, the veteran contends that the 
service connected ankle disability caused the claimed 
shoulder disability.

After a full review of the record, including the medical 
evidence and the statements made by the appellant and on his 
behalf, the Board finds that service connection for right 
shoulder disability is not warranted.
 
The veteran asserts that he incurred a shoulder disability, 
secondary to the many falls caused by his service-connected 
right ankle.  The service medical records are negative for 
any shoulder problems.  On VA examinations in August 1999 and 
February 2001, pertaining to the ankle, there were reported 
complaints of laxity and instability, but no indication of 
falls.  Records of VA treatment from May 2001 to December 
2006 reveal complaints regarding and treatment for the 
veteran's right shoulder.  A May 2005 VA X-ray revealed 
severe osteoarthritis, significant superior subluxation of 
the humerus, and separation of the acromioclavicular joint.  
In May 2005 the veteran reported no recent injury, however, 
that same month the veteran reported his shoulder injury as 
related to his falls.

Records of private treatment from October 2005 to October 
2007 reveal severe rotator cuff arthropathy with significant 
osteoarthritis with the humeral head articulating both of the 
acromion as well as the glenoid.  During a November 2006 
private examination the physician noted, "patient requested 
me to write a letter to the VA stating that his rotator cuff 
problem was due to a fall, I explained I am not comfortable 
stating this cause and effect...."  

During an April 2006 VA examination the veteran reported 
falling often and hitting his right shoulder.  The examiner 
noted that there was no documentation of treatment following 
acute shoulder injury related to a fall.  The examiner 
reported that, "there is definite increased prominence over 
the right anterior shoulder compared to the left.  There is 
exquisite tenderness to direct palpation of the 
acromioclavicular joint with associated crepitus and marked 
subacromial tenderness to palpation."  The diagnosis was 
severe osteoarthritis with rotator cuff incompetency and 
acromioclavicular joint separation.  The examiner stated 
that, "[i]t is this examiner's opinion it is less likely as 
not the veteran's current shoulder condition is the result of 
repeated falls caused by the veteran's service-connected 
right ankle condition."  He also opined that the May 2005 
findings were most consistent with chronological aging 
changes, and that while the separation of the 
acromioclavicular joint could have occurred from a fall 
impact, it was more likely secondary to degenerative joint 
disease, in view of other bony changes present in the 
veteran's right shoulder.

In a January 2006 statement the veteran contended that the 
service-connected ankle caused the claimed right shoulder 
disability.  He also stated that he cannot prevent the falls 
from occurring, that his shoulder has severe limited motion 
with pain, and diminished strength.  During the April 2008 
hearing, the veteran contended that each time his ankle gave 
out; he would fall to the right and land on his right 
shoulder.  He also contended that the falls began shortly 
after his discharge from the Navy. 

In satisfaction of the criteria of a current disability 
required for a successful claim for secondary service-
connection, the May 2005 VA X-ray revealed severe 
osteoarthritis, significant superior subluxation of the 
humerus, and separation of the acromioclavicular joint.  The 
veteran has a current service-connected right ankle 
disability.  However, there is no positive medical nexus 
between the current right shoulder disability and the 
service-connected right ankle disability.  In the April 2006 
VA examination the examiner opined that it was less likely as 
not the veteran's current shoulder condition was the result 
of repeated falls caused by the veteran's service-connected 
right ankle condition.  In absence of a nexus, a successful 
claim for secondary service-connection cannot be granted.  38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has also considered the veteran's claim on a direct 
service-connection basis, as noted above the veteran has a 
current right shoulder disability.  However, the second 
requirement of a successful service-connection claim is not 
met, since the service medical records do not reflect any 
complaint or treatment for the right shoulder.  Further, 
there is no medical nexus between the right shoulder 
disability and service the claim must fail.  Hence, direct 
service-connection for a right shoulder disability cannot be 
granted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Degenerative arthritis, or arthritis, is 
present to a degree of 10 percent only if there is X-ray 
evidence of that condition.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  In this case, osteoarthritis was not demonstrated 
by X-ray evidence until May 2005.  Therefore, the Board 
cannot entertain a potential grant of service connection on a 
presumptive basis. 

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the appellant's and his 
representative's assertions; however, none of this evidence 
provides a basis for allowance of the claim.  As indicated 
above, the claim turns on the medical matter of nexus-a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
appellant and his representative are not shown to be other 
than laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value. 

In adjudicating the claim, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as no competent and persuasive evidence supports the claim, 
that doctrine is not for application, and the veteran's claim 
for service-connection for right shoulder disability claimed 
as secondary to the service connected disability of residuals 
of rupture, lateral support ligaments, right ankle, with 
marked instability must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for right shoulder disability, to include 
as secondary to the service connected disability of residuals 
of rupture, lateral support ligaments, right ankle, with 
marked instability, is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


